DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2-21 are pending and claim 1 is canceled according to preliminary claim amendment filed on 06/16/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 11-15 and 19 of U.S. Patent No. 11304225B2 (or 16/926,669). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application 17/718,108 and U.S. Patent No. 11304225B2 (or 16/926,669) claims “receive a semi-persistent scheduling configuration indicating a first periodicity associated with a first plurality of resources and a second periodicity associated with a second plurality of resources, the first periodicity being different from the second periodicity, wherein: a first number of resources of the first plurality of resources comprises a first number of symbols; and a second number of resources of the second plurality of resources comprises a second number of symbols; and perform the communication based on the received semi-persistent scheduling configuration”. 
instant application 17/718,108
U.S. Patent No. 11304225B2 (or 16/926,669)
2. (New) An apparatus for communication, the apparatus comprising: a receiver; and a processor coupled with the receiver to: receive a semi-persistent scheduling configuration indicating a first periodicity associated with a first plurality of resources and a second periodicity associated with a second plurality of resources, the first periodicity being different from the second periodicity, wherein: a first number of resources of the first plurality of resources comprises a first number of symbols; and a second number of resources of the second plurality of resources comprises a second number of symbols; and perform the communication based on the received semi-persistent scheduling configuration.

 3. (New) The apparatus of claim 2, wherein the first number of symbols and the second number of symbols are adjacent in a subframe.

4. (New) The apparatus of claim 2, wherein each symbol of the first number of symbols is adjacent to a respective symbol of the first number of symbols in the subframe.

5. (New) The apparatus of claim 2, wherein each symbol of the second number of symbols is adjacent to a respective symbol of the second number of symbols in the subframe.
11. An apparatus comprising:
a receiver that receives a semi-persistent scheduling configuration for data communication, wherein:
the semi-persistent scheduling configuration comprises a first periodicity and a second periodicity different from the first periodicity;
the first periodicity is applicable to a first plurality of periodic time domain resources, and the second periodicity is applicable to a second plurality of periodic time domain resources;
each time domain resource set of the first plurality of periodic time domain resources has a first transmission time interval length which corresponds to a first number of symbols; and
each time domain resource set of the second plurality of periodic time domain resources has a second transmission time interval length which corresponds to a second number of symbols;
the first number of symbols are immediately adjacent to one another;
the second number of symbols are immediately adjacent to one another;
the first number of symbols are immediately adjacent to the second number of symbols in the same subframe; and
a transmitter that communicates data in the first plurality of periodic time domain resources and in the second plurality of periodic time domain resources according to the semi-persistent scheduling configuration.


6. (New) The apparatus of claim 2, wherein, to receive the semi-persistent scheduling configuration, the processor is configured to: receive higher layer signaling including a bitmap indicating the first plurality of resources, the second plurality of resources, or both.
14. The apparatus of claim 11, wherein time domain resources of the semi-persistent scheduling configuration are indicated via higher layer signaling according to a bitmap.
7. (New) The apparatus of claim 2, wherein the communication is a downlink communication.
12. The apparatus of claim 11, wherein the data communication is a downlink data communication.
8. (New) The apparatus of claim 2, wherein the communication is an uplink communication.
13. The apparatus of claim 11, wherein the data communication is an uplink data communication.
9. (New) The apparatus of claim 2, wherein the first periodicity is smaller than the second periodicity.
15. The apparatus of claim 11, wherein the first periodicity is smaller than the second periodicity.
10. (New) The apparatus of claim 2, wherein the receiver further to receive a semi-persistent scheduling activation command for the communication.
19. The apparatus of claim 11, wherein the receiver receives a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication.
11. (New) A method of communication at a user equipment (UE), the method comprising: receiving a semi-persistent scheduling configuration indicating a first periodicity associated with a first plurality of resources and a second periodicity associated with a second plurality of resources, the first periodicity being different from the second periodicity, wherein: a first number of resources of the first plurality of resources comprises a first number of symbols; and a second number of resources of the second plurality of resources comprises a second number of symbols; and performing the communication based on the received semi-persistent scheduling configuration.

12. (New) The method of claim 11, wherein the first number of symbols and the second number of symbols are adjacent in a subframe.

13. (New) The method of claim 11, wherein each symbol of the first number of symbols is adjacent to a respective symbol of the first number of symbols in the subframe.

14. (New) The method of claim 11, wherein each symbol of the second number of symbols is adjacent to a respective symbol of the second number of symbols in the subframe.
1. A method comprising:
receiving a semi-persistent scheduling configuration for data communication, wherein:
the semi-persistent scheduling configuration comprises a first periodicity and a second periodicity different from the first periodicity;
the first periodicity is applicable to a first plurality of periodic time domain resources, and the second periodicity is applicable to a second plurality of periodic time domain resources;
each time domain resource set of the first plurality of periodic time domain resources has a first transmission time interval length which corresponds to a first number of symbols; and
each time domain resource set of the second plurality of periodic time domain resources has a second transmission time interval length which corresponds to a second number of symbols;
the first number of symbols are immediately adjacent to one another;
the second number of symbols are immediately adjacent to one another;
the first number of symbols are immediately adjacent to the second number of symbols in the same subframe; and
communicating data in the first plurality of periodic time domain resources and in the second plurality of periodic time domain resources according to the semi-persistent scheduling configuration.
15. (New) The method of claim 11, wherein receiving the semi-persistent scheduling configuration comprises receiving higher layer signaling including a bitmap indicating the first plurality of resources, the second plurality of resources, or both.
4. The method of claim 1, wherein time domain resources of the semi-persistent scheduling configuration are indicated via higher layer signaling according to a bitmap.
16. (New) The method of claim 11, wherein the communication is a downlink communication.
2. The method of claim 1, wherein the data communication is a downlink data communication.
17. (New) The method of claim 11, wherein the communication is an uplink communication.
3. The method of claim 1, wherein the data communication is an uplink data communication.
18. (New) The method of claim 11, wherein the first periodicity is smaller than the second periodicity.
5. The method of claim 1, wherein the first periodicity is smaller than the second periodicity.
19. (New) The method of claim 11, wherein the receiver further to receive a semi-persistent scheduling activation command for the communication.

9. The method of claim 1, further comprising receiving a semi-persistent scheduling activation command indicating frequency resources for semi-persistent scheduling data communication.
20. (New) An apparatus for communication, the apparatus comprising: a transmitter; and a processor coupled with the transmitter to: transmit a semi-persistent scheduling configuration indicating a first periodicity associated with a first plurality of resources and a second periodicity associated with a second plurality of resources, the first periodicity being different from the second periodicity, wherein: a first number of resources of the first plurality of resources comprises a first number of symbols; a second number of resources of the second plurality of resources comprises a second number of symbols; and the first number of symbols and the second number of symbols are adjacent in a subframe; and perform the communication based on the transmitted semi-persistent scheduling configuration.
21. (New) The apparatus of claim 20, wherein each symbol of the first number of symbols is adjacent to a respective symbol of the first number of symbols in the subframe.
11. An apparatus comprising:
a receiver that receives a semi-persistent scheduling configuration for data communication, wherein:
the semi-persistent scheduling configuration comprises a first periodicity and a second periodicity different from the first periodicity;
the first periodicity is applicable to a first plurality of periodic time domain resources, and the second periodicity is applicable to a second plurality of periodic time domain resources;
each time domain resource set of the first plurality of periodic time domain resources has a first transmission time interval length which corresponds to a first number of symbols; and
each time domain resource set of the second plurality of periodic time domain resources has a second transmission time interval length which corresponds to a second number of symbols;
the first number of symbols are immediately adjacent to one another;
the second number of symbols are immediately adjacent to one another;
the first number of symbols are immediately adjacent to the second number of symbols in the same subframe; and
a transmitter that communicates data in the first plurality of periodic time domain resources and in the second plurality of periodic time domain resources according to the semi-persistent scheduling configuration.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 20110292845 A1, hereinafter Hu in view of Feng et al. US 20190116609 A1, hereinafter Feng.
Regarding claim 2, Hu teaches an apparatus for communication, the apparatus comprising: 
a receiver; and a processor coupled with the receiver (Hu: para. [0055 & 0012] user equipment may further include a reception module) to: 
receive a semi-persistent scheduling configuration (Hu: para. [0030-0031] scheduling user data and a user equipment, which are applicable to semi-persistent scheduling in the multi-periodicity mode)
indicating a first periodicity associated with a first plurality of resources and a second periodicity associated with a second plurality of resources (Hu: para. [0048 & 0043-0047] and FIG. 3 & 7 allocating resources to uplink newly transmitted packets in the case of TDD Configuration 2. As illustrated, in a 40 ms frame, resources corresponding to the uplink sub-frames 3 and 28 are allocated from semi-persistent scheduling in the multi-periodicity mode of a UE A), 
the first periodicity being different from the second periodicity (Hu: para. [0044 & 0033-0043] the periodicities T1 and T2 of semi-persistent scheduling in the multi-periodicity mode), wherein: 
a first number of resources of the first plurality of resources; and a second number of resources of the second plurality of resources (Hu: para. [0044 & 0033-0043] the periodicities T1 and T2 of semi-persistent scheduling in the multi-periodicity mode para. [0048 & 0043-0047] and FIG. 3 & 7 allocating resources to uplink newly transmitted packets in the case of TDD Configuration 2. As illustrated, in a 40 ms frame, resources corresponding to the uplink sub-frames 3 and 28 are allocated from semi-persistent scheduling in the multi-periodicity mode of a UE A); and 
perform the communication based on the received semi-persistent scheduling configuration (Hu: para. para. [0044-0048] and FIG. 7 allocating resources to uplink newly transmitted packets a when a VoIP service is performed in the case of TDD Configuration 2. As illustrated, in a 40 ms frame, resources corresponding to the uplink sub-frames 3 and 28 are allocated from semi-persistent scheduling in the multi-periodicity mode of a UE A (that is, the uplink sub-frames 3 and 28 are occupied respectively by two uplink newly transmitted packet processes of the UE A), likewise, resources corresponding to the uplink sub-frames 8 and 23 are allocated from semi-persistent scheduling in the multi-periodicity mode of a UE B).
It is noted that Hu does not explicitly disclose: a first number of resources of the first plurality of resources comprises a first number of symbols; and a second number of resources of the second plurality of resources comprises a second number of symbols. 
However, Feng from the same or similar fields of endeavor teaches the use of: a first number of resources of the first plurality of resources comprises a first number of symbols; and a second number of resources of the second plurality of resources comprises a second number of symbols  (Feng: para. [0225 & 0259-0263] transmission of the periodic data comprising one or more different data components to be transmitted with different possible transmission periodicities (or first and second periodicities) and/or different possible message sizes. Para. [0040-0041] user allocation might also be performed on a TTI (Transmission Time Interval) basis, where the TTI length can be a multiple of the subframes. Para. [0008] Each subframe consists of a give number of OFDM symbols in the time domain (12 or 14 OFDM symbols in 3GPP LTE (Release 8))). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Feng and Hu. One of ordinary skill in the art would be motivated to do so for to reduce the signaling overhead on the Uu link between the eNodeB and the UE otherwise necessary to repeatedly perform the dynamic radio resource allocation (Feng: para. [0272]).

Regarding claim 6, Hu and Feng teach the apparatus of claim 2, wherein, to receive the semi-persistent scheduling configuration, the processor is configured to: receive higher layer signaling (Hu: para. [0041] RRC signaling for indicating whether to use the semi-persistent scheduling in the multi-periodicity mode) including a bitmap indicating the first plurality of resources, the second plurality of resources, or both (Feng: para. [0141] and FIG. 7, the eNB-scheduled resource allocation mode (Mode 1), the D2D data transmission, i.e., more in particular the T-RPT pattern/bitmap, starts in the next UL subframe after the last SA transmission repetition in the SA resource pool). One of ordinary skill in the art would be motivated to do so for to reduce the signaling overhead on the Uu link between the eNodeB and the UE otherwise necessary to repeatedly perform the dynamic radio resource allocation (Feng: para. [0272]).

Regarding claim 7, Hu and Feng teach the apparatus of claim 2, wherein the communication is a downlink communication (Hu: para. [0007] Where the number of DL sub-frames in Equations (3) and (4) represents the number of downlink sub-frames in a 5 ms TDD periodicity (where a special sub-frame may be regarded as a downlink sub-frame due to transmission of downlink data therein), which is four for the VoIP service in the case of TDD Configuration 2, therefore the value of delta corresponding to any semi-persistent scheduling in the multi-periodicity mode starting with an uplink sub-frame is 5 ms or −5 ms) or (Feng: para. [0061] E-UTRAN can allocate uplink/downlink resources for initial HARQ transmissions persistently. When required, retransmissions are explicitly signaled via the L1/L2 control channel(s). Since retransmissions are dynamically scheduled, this kind of operation is referred to as semi-persistent scheduling (SPS)). One of ordinary skill in the art would be motivated to do so for to reduce the signaling overhead on the Uu link between the eNodeB and the UE otherwise necessary to repeatedly perform the dynamic radio resource allocation (Feng: para. [0272]).

Regarding claim 8, Hu and Feng teach the apparatus of claim 2, wherein the communication is an uplink communication (Hu: para. [0031] the configuration of the existing TD-LTE semi-persistent scheduling in the multi-periodicity mode is improved, that is, for TDD Configuration 2, a UE sets different values of delta for semi-persistent scheduling in the multi-periodicity mode starting with different uplink sub-frames in a radio frame)

Regarding claim 9, Hu and Feng teach the apparatus of claim 2, wherein the first periodicity is smaller than the second periodicity (Hu: para. [0044-0046] the periodicities T1 and T2 of semi-persistent scheduling in the multi-periodicity mode starting with the second uplink sub-frame in the 10 ms radio frame are: T 1=SPS periodicity+delta=20 ms−5 ms=15 ms; T 2=SPS periodicity−delta=20 ms+5 ms=25 ms) or (Feng: para. [0216] different periodicities). One of ordinary skill in the art would be motivated to do so for to reduce the signaling overhead on the Uu link between the eNodeB and the UE otherwise necessary to repeatedly perform the dynamic radio resource allocation (Feng: para. [0272]).

Regarding claim 10, Hu and Feng teach the apparatus of claim 2, wherein the receiver further to receive a semi-persistent scheduling activation command for the communication (Feng: para. [0268 & 0009-0010] eNodeB is then able to configure a plurality of different SPS configurations in such a way that by later activating one or more of these SPS configurations for the vehicular UE, the vehicular UE is enabled to actually transmit one or more of the supported periodic data using the radio resources periodically allocated by the activated SPS configurations). One of ordinary skill in the art would be motivated to do so for to reduce the signaling overhead on the Uu link between the eNodeB and the UE otherwise necessary to repeatedly perform the dynamic radio resource allocation (Feng: para. [0272]).

Regarding claims 11 and 15-19, Hu and Feng disclose all the limitations as discussed in the rejection of claims 2 and 6-10, and therefore method claims 11 and 15-19 are rejected using the same rationales.

Claim(s) 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Feng as applied to claims 1 and 11 above, and further in view of Tang et al. US 20180310335 A1, hereinafter Tang.
Regarding claim 4, Hu and Feng teach the apparatus of claim 2, wherein each symbol of the first number of symbols is of the first number of symbols in the subframe (Feng: para. [0268 & 0009-0010] eNodeB is then able to configure a plurality of different SPS configurations in such a way that by later activating one or more of these SPS configurations for the vehicular UE, the vehicular UE is enabled to actually transmit one or more of the supported periodic data using the radio resources periodically allocated by the activated SPS configurations), and it is noted that Hu and Feng does not explicitly teaches wherein each symbol of the first number of symbols is adjacent to a respective symbol of the first number of symbols in the subframe.
However, Tang from the same or similar fields of endeavor teaches the use of: wherein each symbol of the first number of symbols is adjacent to a respective symbol of the first number of symbols in the subframe (Tang: para. [0252 & 0251] and FIG. 11, in the SPS scenario, it is assumed that an SPS period is fixed, and is 4 s. After SPS configuration is activated, when the UE 1 needs to send data, the UE 1 directly sends data on an available data symbol that is of a latest subframe n and that is corresponding to the UE 1, that is, sends data on the data symbols 0 to 2, which is adjacent to respective symbol of the number of symbols in the subframe). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tang in the apparatus of Hu and Feng. One of ordinary skill in the art would be motivated to do so for a problem of a conflict between UEs in a contention-based semi-persistent scheduling process can be resolved, so that PUSCH resources are more effectively used, and an uplink transmission delay is reduced. In conclusion, resource usage in an uplink transmission process can be increased, and a system capacity can be increased (Tang: para. [0111]).

Regarding claim 5, Hu and Feng teach the apparatus of claim 2, wherein each symbol of the second number of symbols is of the second number of symbols in the subframe (Feng: para. [0268 & 0009-0010] eNodeB is then able to configure a plurality of different SPS configurations in such a way that by later activating one or more of these SPS configurations for the vehicular UE, the vehicular UE is enabled to actually transmit one or more of the supported periodic data using the radio resources periodically allocated by the activated SPS configurations), and it is noted that Hu and Feng does not explicitly teaches wherein each symbol of the second number of symbols is adjacent to a respective symbol of the second number of symbols in the subframe.
However, Tang from the same or similar fields of endeavor teaches the use of: wherein each symbol of the second number of symbols is adjacent to a respective symbol of the second number of symbols in the subframe (Tang: para. [0252 & 0251] and FIG. 11, in the SPS scenario, it is assumed that an SPS period is fixed, and is 4 s. After SPS configuration is activated, when the UE 1 needs to send data, the UE 1 directly sends data on an available data symbol that is of a latest subframe n and that is corresponding to the UE 1, that is, sends data on the data symbols 0 to 2, which is adjacent to respective symbol of the number of symbols in the subframe). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Tang in the apparatus of Hu and Feng. One of ordinary skill in the art would be motivated to do so for a problem of a conflict between UEs in a contention-based semi-persistent scheduling process can be resolved, so that PUSCH resources are more effectively used, and an uplink transmission delay is reduced. In conclusion, resource usage in an uplink transmission process can be increased, and a system capacity can be increased (Tang: para. [0111]).

Regarding claims 13-14, Hu and Feng disclose all the limitations as discussed in the rejection of claims 4-5, and therefore method claims  13-14 are rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Tang et al. US 20190029033 A1 [0091] teaches SPS period is shortened to 5 ms or 2 ms, and can be shortened to a minimum of 1 ms. Optionally, the SPS period may be even shorter, such as 0.5 ms, 0.2 ms, or 0.1 ms. A unit of the SPS period may be ms, a subframe quantity, a transmission time interval (TTI) quantity, or an OFDM symbol quantity, and this is not limited in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468